Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the Applicant’s filing on 02/23/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiko et al. (DE102008000198) in view of Krapf et al. (US 20160178398), and in further view of Rzasa et al. (US 20170057040).
Regarding claim 1, Heiko discloses a power tool (10a, and 10b, Figs. 1-2) comprising: 
a power tool housing (54b, Figs. 1-2); 
a motor within the power tool housing (54b) [0025 and [0033]); 
a power tool controller (76b) configured to control power provided to the motor [0033]; and 
a sensor attachment (14a and/or 14b) configured to be physically coupled to the power tool housing (Figs. 1-2), the sensor attachment (14a and/or 14b) including a non-contact sensor (18a), and a sensor controller (46a).
Wherein applicant argues that Heiko is silent with regards to 
(A) a sensor attachment including its own sensor controller
(B) a communications interface for wirelessly communicating with a remote device and a sensor controller configured to receive, by the communications interface, an input signal from the remote device, and generate a control signal for controlling operation of the motor based on the input signal from the remote device
With Regards to (A), Krapf in a related invention teaches wherein the sensor attachment (10a and/or 14a) including its own sensor controller (evaluation unit, 64a, Fig. 2).
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor attachment of Heiko to further include its own controller as taught by Krapf, in order to evaluate at least one locating characteristic sensed by the sensors and the design makes it possible, advantageously, to achieve a high degree of operating convenience, since an item of information concerning a located object can be communicated to an operator via the sensor attachment in an advantageously simple manner. ([0009] of Krapf).
With Regards to (B), Rzasa in a related invention teaches a communications interface (104) for wirelessly communicating with a remote device (200) and a sensor controller (24) configured to receive, by the communications interface (104), an input signal from the remote device (200, Fig. 18), and generate a control signal for controlling operation of the motor based on the input signal from the remote device [0081].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Heiko as modified above to further include a sensor controller capable of receiving information from a remote device through a communication interface as taught by Krapf, in order to enable control of the operation of the tool from the remote device. ([0081] of Rzasa).
Heiko in view of Krapf and Rzasa further discloses:
Regarding claim 2, wherein the sensor controller is further configured to adjust a desired fastener depth based on the input signal from the remote device ([0028] and [0031] of Heiko as modified by Rzasa).
Regarding claim 3, wherein the remote device (200 of Rzasa) is operable to receive a user input ([0081] of Rzasa)
Heiko is silent with regards to select a desired depth setting for the power tool.
Krapf teaches select a desired depth setting for the power tool. [0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Heiko in view of Rzasa to further include setting of depths as taught by Krapf, in order to limit maximum drilling depth and protect the tool from damage. 
Regarding claim 5, wherein the sensor controller is further configured to: receive a signal from the non-contact sensor (14b) related to a distance to a work surface ([0025] of Heiko), determine a depth of a fastener based on the signal received from the non-contact sensor ([0028] of Heiko), and provide the control signal if the depth of the fastener is greater than or equal to a desired fastener depth ([0028] of Heiko).
Regarding claim 6, wherein the control signal is operable to cause power to the motor to be turned off ([0028] of Heiko).
Regarding claim 7, wherein the communications interface uses a Bluetooth.RTM Communication protocol ([0062] of Rzasa).
Regarding claim 8, wherein the sensor controller is further configured to transmit, by the communications interface, an output signal that includes a current drilling depth of the power tool to the remote device ([0081] of Rzasa as modified).
Regarding claim 9, wherein the sensor controller is further configured to transmit, by the communications interface, an output signal that includes a current alignment of the power tool ([0081] of Rzasa as modified).
Regarding claim 10, wherein the remote device (200 of Rzasa) is operable to receive a user input to select between a first operating mode of the sensor attachment and a second operating mode of the sensor attachment ([0081] of Rzasa) (Note: Heiko teaches different operation mode capabilities of the sensor for example distance, thickness measurement etc [0005] of Heiko).
Regarding claim 11, wherein the sensor attachment is configured to monitor for depth of a fastener when operating in the first operating mode ([0005] of Heiko).
Regarding claim 12, wherein the sensor attachment is configured to monitor for depth of a fastener and alignment of the power tool when operating in the second operating mode ([0028] of Heiko).
Regarding claim 13, Heiko discloses a sensor attachment (14a and/or 14b) for a power tool (Figs. 1-2), the power tool including a motor [0025] and [0033], the sensor attachment comprising: a non-contact sensor (18a); and a sensor controller (46a) 
Wherein applicant argues that Heiko is silent with regards to 
(A) a sensor attachment including its own sensor controller
(B) a sensor controller configured to receive, by the communications interface, an input signal from the remote device, and generate a control signal for controlling operation of the motor based on the input signal from the remote device
With Regards to (A), Krapf in a related invention teaches wherein the sensor attachment (10a and/or 14a) including its own sensor controller (evaluation unit, 64a).
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor attachment of Heiko to further include its own controller as taught by Krapf, in order to evaluate at least one locating characteristic sensed by the sensors and the design makes it possible, advantageously, to achieve a high degree of operating convenience, since an item of information concerning a located object can be communicated to an operator via the sensor attachment in an advantageously simple manner. ([0009] of Krapf).
With Regards to (B), Rzasa in a related invention teaches a sensor controller (24) configured to receive, by the communications interface (104), an input signal from the remote device (200, Fig. 18), and generate a control signal for controlling operation of the motor based on the input signal from the remote device [0081].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Heiko to further include a sensor controller capable of receiving information from a remote device through a communication interface as taught by Krapf, in order to enable control of the operation of the tool from the remote device. ([0081] of Rzasa).
Regarding claim 14, wherein the sensor controller (46a of Heiko or 64a of Krapf) is further configured to adjust a desired fastener depth based on the input signal from the remote device ([0028] and [0031] of Heiko as modified by Rzasa).
Regarding claim 15, wherein the sensor controller (46a of Heiko or 64a of Krapf) is further configured to determine an operating mode of the sensor attachment (14a and/or 14b) based on the input signal from the remote device ((200, Fig. 18 of Rzasa).
Regarding claim 16, wherein the sensor controller (46a of Heiko or 64a of Krapf) is further configured to monitor for depth of a fastener when operating in a first operating mode ([0005] of Heiko).
Regarding claim 17, wherein the sensor controller is further configured to monitor for depth of a fastener and alignment of the power tool when operating in a second operating mode ([0028] of Heiko).
Regarding claim 18, Heiko teaches a method of operating a sensor attachment (14a and/or 14b) physically coupled to a power tool (Figs. 1-2), the sensor attachment (14a and/or 14b) including a sensor controller (46a), and a non-contact sensor (18a), 
the method comprising: receiving, by the communications interface, an input signal from the remote device; 
determining, using the sensor controller (46a), a desired fastener depth [0028]; 
determining, using the sensor controller (46a), a depth of a fastener based on a signal received from the non-contact sensor [0028]; and 
generating, using the sensor controller (46a), a control signal if the depth of the fastener is greater than or equal to the desired fastener depth [0033].
Wherein applicant argues that Heiko is silent with regards to 
(A) a sensor attachment including its own sensor controller
(B) a sensor controller including a communications interface, and remote device
With Regards to (A), Krapf in a related invention teaches wherein the sensor attachment (10a and/or 14a) including its own sensor controller (evaluation unit, 64a).
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor attachment of Heiko to further include its own controller as taught by Krapf, in order to evaluate at least one locating characteristic sensed by the sensors and the design makes it possible, advantageously, to achieve a high degree of operating convenience, since an item of information concerning a located object can be communicated to an operator via the sensor attachment in an advantageously simple manner. ([0009] of Krapf).
With Regards to (B), Rzasa in a related invention teaches a sensor controller (24) configured to receive, by the communications interface (104), an input signal from the remote device (200, Fig. 18) [0081].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Heiko to further include a sensor controller capable of receiving information from a remote device through a communication interface as taught by Krapf, in order to enable control of the operation of the tool from the remote device. ([0081] of Rzasa).
Regarding claim 19, further comprising determining, by the sensor controller (46a of Heiko or 64a of Krapf), an operating mode of the sensor controller  based on the input signal from the remote device (200, Fig. 18 as modified) (Note: Heiko teaches different operation mode capabilities of the sensor for example distance, thickness measurement etc…[0005] of Heiko)..
Regarding claim 20, further comprising monitoring for depth of a fastener when the sensor attachment is operating in a first mode of operation; and monitoring for depth of a fastener and alignment of the power tool when the sensor attachment is operating in a second mode of operation mode ([0028] of Heiko).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heiko et al. (DE102008000198) in view of Krapf et al. (US 20160178398) and Rzasa et al. (US 20170057040), and in further view of Yamazaki et al. (US 20150091782 A1).
Regarding claim 4, Heiko in view of Krapf and Rzasa teaches essentially the claimed invention according to claim 1 including a remote device (220 of Rzasa) having a display device (Fig. 18 of Rzasa) and selecting the desired depth setting for the power tool as explained above.
Heiko in view of Krapf and Rzasa is silent with regard to the remote device is operable to receive a user input to select between metric units and imperial units selecting the desired depth setting for the power tool.
Yamazaki teaches it is old and well known to have a display device having inputs to display and allow a user to select between metric units and imperial units ([0010])
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the remote device of Heiko in view of Heiko and Rzasa having a display screen with input means to further be capable of displaying both metric and imperial units as taught by Yamazaki, which gives the tool increased adaptability and flexibility during use on a worksite.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
With Regards to Claim 1, The Applicant argues that, “the combination of Heiko, Krapf, and Rzasa does not disclose a sensor attachment that includes "a sensor controller configured to receive, by the communications interface, an input signal from the remote device and generate a control signal for controlling operation of the motor based on the input signal from the remote device."  
The Office deems that it has not erred in this finding of fact. The office states that the primary reference, Heiko teaches all the limitations of the current invention including a sensor attachment (14a and/or 14b) configured to be physically coupled to the power tool housing (Figs. 1-2), the sensor attachment (14a and/or 14b) including a non-contact sensor (18a), and a sensor controller (46a).  
Krapf is only relied upon to teach that it is obvious to have a sensor attachment having its own sensor controller within the attachment as explained above. the sensor attachment (10a and/or 14a) including its own sensor controller (evaluation unit, 64a, Fig. 2 of Krapf). Therefore the combination of Heiko and Krapf teaches a tool having sensor attachment and a sensor controller within the attachment.
Both combination as outlined above does not teach a communications interface for wirelessly communicating with a remote device and therefore does not disclose “a sensor controller configured to receive, by the communications interface, an input signal from the remote device and generate a control signal for controlling operation of the motor based on the input signal from the remote device”.
Rzasa is relied upon to teach that such provision is well known in the relevant art.it is old and well known to provide a power tool with a communications interface (104) for wirelessly communicating with a remote device (200). Additionally Rzasa teaches a sensor controller (24) that operatively controls the tool and its motor (See [0024] and [0036]-[0037]). Therefore, Rzasa is relied upon to teach that it is old and well known to provide a power tool with a sensor controller (24) configured to receive, by the communications interface (104, [0040]), an input signal from the remote device (200, Fig. 18, see also [0042]-[0043]), and generate a control signal for controlling operation of the motor based on the input signal from the remote device [0081].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Heiko as modified above to further include a sensor controller capable of receiving information from a remote device through a communication interface as taught by Krapf, in order to enable control of the operation of the tool from the remote device. ([0081] of Rzasa).
Given that Heiko in view of Krapf already teaches a sensor attachment that includes a sensor controller, it is a matter of looking toward the other prior art as to how one of ordinary skill at the time of the invention might have been motivated to provide the tool with a sensor controller configured to receive, by the communications interface, an input signal from the remote device and generate a control signal for controlling operation of the motor based on the input signal from the remote device. Thus, Rzasa is relied upon to teach that, and make such modification as explained above. By incorporating the teachings of Rzasa one would be enabled to control the operation of the tool from the remote device via receiving and sending of signals through the communication interface embedded within the sensor controller of the tool.

With Regards to Claim 15, The Applicant argues that, “Rzasa fails to disclose a sensor attachment that communicates with an external computing device, such as computing device 200. Thus, Rzasa does not disclose a sensor controller that is configured to determine an operating mode of a sensor attachment based on an input signal from computing device 200, as alleged by the Examiner. Moreover, even if it is assumed for the sake of argument that the computing device 200 of Rzasa could be combined with the ultra-wideband unit 46a of Heiko or the evaluation unit 64a of Krapf, which Applicant does not concede, the combination still fails to disclose a "sensor controller configured to determine an operating mode of the sensor attachment based on the input signal from the remote device," as recited by claim 15. 
Examiner contends that Rzasa is applied to teach such configuration because the modification of Rzasa provides for the capability to determine the operating mode of the sensor attachment. Note, Examiner is of the understanding that the operating mode of the sensor/its controller embedded within the attachment is what is been determined. Therefore with Heiko as modified already incorporating the teaching of having a sensor controller (24) of Rzasa, it will have the capability to be configured to determine an operating mode of the sensor attachment based on the input signal from the remote device (“the tool 10 can be configured to operate in 3 modes; an active mode; a sleep mode and a power down mode” [0049] of Rzasa, …“example, the tool 10 under the control of the microcontroller 100 (which is an element of the controller, 24 [0040]) can cause the working head 14 to perform its designed function” [0050] of Rzasa and “In the sleep mode, the microcontroller 100 turns OFF all Modules and Sensors, except the wireless communication interface module 104, and turns OFF other elements of the microcontroller 100 (which is an element of the controller, 24 [0040])” [0051] of Rzasa).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731   
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731